DETAILED ACTION

In response to Amendments/Arguments filed 6/16/2022.  Claims 1-10 are pending.  Claims 1, 3, and 6 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a group of materials for the substrate.  It is not clear if the substrate is at least one of those materials or requires all of the materials.  Examiner assumes either scenario would meet the limitations.  If Applicant is intending the limitation to be at least one of the group, Examiner suggests amending the limitation to read “consists of at least one of ..” or in the last line, after the comma, amending the “and” to “or”.  Clarification is requested.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno et al. (US 20160252660).
Matsuno discloses a polarizing plate.  Concerning claims 1 and 2, Matsuno discloses a plate comprising a polarizing layer that is dry stretched at a ratio of 4, wherein the thickness of polarizing layer is 11 microns and said polarizing layer is bonded to an unstretched protective film (equivalent to claimed substrate film) (para. 0278-0279).  Given that the polarizing layer is formed from the same materials and is stretched with the same ratio, the phase difference would be within the claimed range.  Examiner notes that Regarding claim 3, since the thickness of the polarizing layer is 11 microns and the limitation as set forth is a product-by-process limitation.  Examiner notes that the structure is the same as that claimed.  Concerning claim 4, since the material, stretching ratio, and thickness are the same as that claimed, the Nz value would be within the claimed range.  Regarding claim 5, if the laminate is further stretched, since the materials are the same as that claimed, the protective film would have the claimed properties.  With respect to claim 6, the protective film is Zeonor® ZF14 which is a cycloolefin resin (para. 0279).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 20160252660) in view of Ishiguro et al. (US 20160146977).
Matsuno discloses the above, including use of a cycloolefin material as the protective film.  However, Matsuno is silent to the claimed composition.
Ishiguro discloses a resin material for optical films comprising the claimed polymer, wherein the polymer of Ishiguro provides reduced surface defects (para. 0020-0049).  As such, it would have been obvious to one of ordinary skill in the art to use the claimed resin of Ishiguro as the cycloolefin polymer material of Matsuno, in order to provide a protective film that has reduced surface defects.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 20160252660) in view of Takeda et al. (US 20090192256).
Matsuno discloses the above, including a cycloolefin polymer but is silent to the addition of plasticizers.
Takeda discloses that cycloolefin resins are less flexible and can crack with applied stress and as such, require a plasticizer to prevent cracking, wherein the plasticizers included the claimed ester-based plasticizer (para. 0482-0483).  As such, in order to prevent the protective film from cracking, one of ordinary skill in the art would have been motivated to have the claimed plasticizer in the protective film, particularly when the protective film is a cycloolefin.

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11409028. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a laminate having a substrate film formed from the same materials and having the same properties and a polarizer material having the claimed thickness and formed from the claimed stretching ratio.  While it is noted the ‘028 claims are silent to the claimed phase difference Re1, since the film is obtained by the same process and stretching ratio, the phase difference is intrinsic to the laminate of the ‘028 claims.

Response to Arguments
Applicant’s arguments, see pp. 5-6, filed 6/16/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous objection.

Applicant’s arguments, see pp. 6-7, filed 6/16/2022, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the rejection of claims 5 and 7.  However, claim 6 is still rejected based on the amendment.  See above for further details.

Applicant’s arguments, see pp. 7-11, filed 6/16/2022, with respect to 35 USC 102(a)(1) and 103 rejections under Kunai have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the assertions regarding the Kunai reference; however, the Takeda and Ishiguro references are still applicable as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783